DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
Response to Amendment
This office action is responsive to Amendment filed on 06/23/2022. Claims 1-12, 15-17, 19, 21-24 are remain pending.

Response to Arguments
Applicant’s arguments, see Remarks on page 7, filed 06/23/2022, with respect to the rejection under 35 U.S.C. 103, Applicant refers to reference Heddes, but uses citation of column and line number referring to reference Huang. For sake of argument, Examiner reads “Heddes” as “Huang”. 
Applicant further asserted “Figure 2 of Heddes and Col. 7 line 54- Col. 8 line 38 of Heddes teach how register updating is handled...updated of Heddes register 206 is not taught as being disabled based on zero data element indicator 226. Figure 2 of Heddes clearly shows zero data element indicator 226 not being an input to any component that controls update of register 206…. Given the complexity and challenges of involving zero data element indicator 226 within the context of existing operator decoder 256 and start computations signal 260 to control update of register 206, especially when within the context of Heddes system it may be sufficient to only disable update of register 204 based on zero data element indicator 226, it is not obvious or suggested that register 206 would be update disabled based on zero data element indicator 226.” 
	While Examiner agrees that figure clearly shows zero data indicator 226 not being an input to any component that controls update of register 206 and figure 2 does not explicitly teach updating register 206 as being disabled based on zero data element indicator 226. However, Examiner respectfully disagrees with the argument “given the complexity and challenges … it is not obvious or suggested that register 206 would be update disabled based on zero data element indicator 226” because even though figure 2 does not teach such limitation, but another embodiment as illustrated figure 5 of Huang, zero data element indicator 226 and zero weight indicator 228 are used to generate a skip calculation indicator 526, when either a value of input data element or weight is zero, the skip calculation indicator 526 is “1”, register 504 and 506 are update disabled. According, this would suggest the teaching of updates to a plurality of operand registers configured to provide operands to the multiplication unit including the first operand register and the second operand register”.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). See the rejection under 35 U.S.C. 112 below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the multiplication unit is further configured to receive a multiply operation instruction” as recited in claims 4 and 24; “a hardware logic component configured to … disable updates to a plurality of operand registers” claims 1 and 21 (figure 4 only illustrates zero detector 406 connects to operand A register) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a multiplication unit” in claims 1 and 21. The specification [0032] describes the multiplication unit is hardware multiplier that produces a multiplication result. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 6 and  8 are objected to because of the following informalities:    
Claim 6 line 2 recites “the update of at least the first operand register” should be “an update of at least the first operand register”. 
Claim 8 line 2-3 recites “the update of the first operand register” should be “an update of the first operand register”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 24 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 24 recite “the multiplication unit is further configured to receive a multiply operation instruction that specifies an operand format type”. However, the specification figures 1-3 [0025] the process of figure 3 is performed in response to receiving a multiply operation instruction at a control unit of a processing element, [0026] the multiply operation instruction may specify two integer or floating point numbers, [0017] control logic 113 receives processing element instructions and [0016] processing element instruction may include multiplication operation instructions such as integer or floating point multiplication. Furthermore as illustrated in figure 4 the multiplication unit does not receive any a multiply operation instruction. For examination purposes, Examiner interpreted the limitation in light of specification as “the control logic unit is further configured to receive a multiply operation instruction that specifies an operand format type”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heddes (US - 20190065150) in view of Huang (US- 10817260).
Regarding claim 1, Heddes teaches a device, comprising (Heddes et al, figure 1 element 100): 
a plurality of processing elements communicatively connected to one another and to a memory unit (Heddes, figure 1B illustrates slice (128(7) comprise a plurality of processors 132(0)-132(P) [i.e. a plurality of processing elements and figure 1a illustrates slice is connected to a memory 106 [i.e. a memory unit]); and 
the memory unit (Heddes, figure 1A, memory 106); 
wherein a processing element of the plurality of processing elements comprises a control logic unit and a plurality of vector units (Heddes, figure 1B illustrates each processor 132 comprises a CPU 146 [i.e. a control logic unit and a plurality of matrix processor 144(0)-144(M) [i.e. a plurality of vector units]), wherein: 
the control logic unit is configured to control operation of the processing element, including by being configured to determine components of multiplication operands (Heddes, [0021] the matrix processors 144(0)-144(M) are controlled by a CPU, figure 3-4 [0024,0030,0032] the sequencers 402 determine whether either elements of the first row of the input matrix 200 or the first column of the input matrix 202 equals zero, if either operand has a zero value, those operands are subsequently withdrawn by the sequencer [i.e. determine components of multiplication operands]); and 
each vector unit of the plurality of vector units comprises a vector multiply unit and is configured to utilize the vector multiply unit to compute a dot product result (Heddes, figure 1B, each matrix processor [i.e. each vector unit] comprises MAC unit [i.e. a vector multiply unit] to compute multiply and accumulate [i.e. dot product] as shown in figure 3-4),
	Heddes does not teach the vector multiply unit comprises a first operand register configured to store a first operand value; a second operand register configured to store a second operand value; a multiplication unit configured to at least multiply the first operand value with the second operand value; and a hardware logic component configured to: detect whether a zero value is provided; in response to a detection that the zero value is being provided, and disable updates to a plurality of operand registers configured to provide operands to the multiplication unit including the first operand register and the second operand register; and  in response to the detection that the zero value is being provided, cause a result of a multiplication of the first operand value with the second operand value to be a zero-value result.
	However, Huang teaches a system to skip multiplication operations with zeros in processing elements(Huang figures 1 and 5) comprise a first operand register configured to store a first operand value (Huang, figure 5, input data element 222[i.e. first operand value] is loaded into register 504 [i.e. first operand register]); 
a second operand register configured to store a second operand value (Huang, figure 5, weight 224 [i.e. second operand value] is loaded into register 506 [i.e. second operand register]);  
a multiplication unit configured to at least multiply the first operand value with the second operand value (Huang, figure 5 multiplier 508 [i.e. a multiplication unit] multiplies values 528 and 530); and 
a hardware logic component (Huang, figure 5,  first zero input data detector, first zero weight detector, column 10 line 17 – column 11 line 9, the detector includes comparator to compare incoming data, the comparator may be implemented using OR, XOR, NAND, or any suitable circuit, and skip calculation generation [i.e. a hardware logic component]) configured to: 
detect whether a zero value is provided (Huang, figure 5, column 9 line 37- line 62, detector 306 and 308 detects a zero value for input data and weight) and in response to a detection that the zero value is being provided, disable updates to a plurality of operand registers configured to provide operands to the multiplication unit including the first operand register and the second operand register(Huang, figure 5 column 13 line 29 – line 67, skip calculation generator 502 may be configured to generate a skip calculation indicator 526 using zero data element indicator 226 and zero weight indicator 228, and registers 504 and 506 may configured to store input data 222 weight data 224 or skip storing [i.e. disable updating]. Thus, as described, in response to the skip calculation indicator 526, registers 504 and 506 [i.e. a plurality of operands registers configured to provide operands to the multiplication unit including the first operand register and the second operand register] are disabled updating, also see column 14 line 1-21, when zero input data indicator 226 or zero weight indicator 228 generate a value of “1” for the skip calculation indicator 526, which disable loading of the respective inputs into register 504 and 50); and in respond to the detection that the zero value is being provided cause a result of a multiplication of the first operand value with the second operand value to be a zero-value result (Huang, figure 5 column 14 line 32-49, when a value of either input data element 222 or weight 224 is zero, the stored skip calculation indicator allow bypassing the addition result 538, and select input partial sum 536 as output partial sum 542, this effect causes the multiplication result equals zero because adding the zero the input partial sum is unnecessary).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Heddes’s MAC units to performing multiply and accumulate as a processing element as disclosed in Huang figure 5 that includes registers for operands, multiplication unit, and hardware logic component, receiving opcode from a controller, and selector. This modification would have been obvious because both Huang and Heddes discloses system and method for performing multiply and accumulate that skip zero value. As recognized by Huang, the system and method for skip multiplication operation with zeros in processing elements would reduce dynamic power consumption because calculation 526 allows registers 504 and 506 to hold their values from a previous operation (Huang, abstract and column 14 line 50-58).

Regarding claim 2, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the first operand value and the second operand value are in an integer number format (Huang column 17, line 33-43 a computation controller determines a data type of the input data set based on the instruction, and the instruction may be in the form of an opcode, where the data type may be, e.g., 4-bit, 8-bit, 16-bit, signed, unsigned, or floating point, thus signed and unsigned are applied to integer format). 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Heddes to receive and operate on multiple data formats as disclosed in Huang. This modification would have been obvious because all the references disclose method and system to optimize the multiplication by skipping or bypassing zero values of input matrices and Huang’s system may receive data such as 4-bit, 8-but, 16-bit, signed, unsigned, or floating point. the modification would allow the system to support a variety of data format including both integer and floating point would improve the flexibility and efficient of the system.

Regarding claim 3, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the first operand value and the second operand value are in a floating point number format (Heddes, [0021] the matrix processors configured to use 16-bit floating point precision). 

 Regarding claim 4, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the multiplication unit is further configured to receive a multiply operation instruction that specifies an operand format type (Huang figures 5 and 6 column 17 line 44-69 the computing engine 604 may include a set of PE configured to perform arithmetic operations, each PE may perform multiply and accumulate operations, and computing engine includes multiplier as illustrated in figure 5 may execute instructions as scheduled by the computation controller 606, column 17, line 33-43 the computation controller may determine a data type of input data set based on received instructions and the instructions maybe in the form of an opcode and column 19 line 7-9,  the controller 606 may provide the opcode to computing engine 604 to perform multiplication operation).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Heddes to receive and operate on multiple data formats as disclosed in Huang. This modification would have been obvious because all the references disclose method and system to optimize the multiplication by skipping or bypassing zero values of input matrices and Huang’s system may receive data such as 4-bit, 8-but, 16-bit, signed, unsigned, or floating point. the modification would allow the system to support a variety of data format including both integer and floating point would improve the flexibility and efficient of the system.

 Regarding claim 5, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the hardware logic component includes a comparator that is configured to detect whether the zero value is provided (Huang, claim 13, column 10 line 17 – column 11 line 9, the detector includes comparator to compare incoming data, the comparator may be implemented using OR, XOR, NAND, or any suitable circuit). 
The same motivation used in claim 1 is applied equally to claim 5.

 Regarding claim 6, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the hardware logic component is configured to, in response to the detection that the zero value is being provided, cause the update of at least the first operand register to be disabled including by being configured to transmit a disable signal to the first operand register (Huang, figure 5 column 13 line 29-55, the skip calculation calculator 502 generates a skip calculation indicator 526 using indicators 226 and 228, if the skip calculation indicator is “0” data register 504 [i.e. the first operand register] store a new value for the input data element, if skip calculation indicator “1” [i.e. disabled signal], the data register 504 may hold the previous value [i.e. cause the update … to be disabled] ).
	The same motivation used in claim 1 is applied equally to claim 6.

Regarding claim 7, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the hardware logic component is further configured to, in response to the detection that the zero value is being provided, cause an update of the second operand register to be disabled (Huang, figure 5 column 13 line 29-67, if the skip calculation indicator 526 is “0”, the weight register 506 [i.e. the second operand register] may store a new value for the weight 224, and if the skip calculation indicator 526 is “1”, the weight register 506 may skip storing the new value for the weight 224 and hold the previous value [i.e. cause an update of the second operand register to be disabled]).
The same motivation used in claim 1 is applied equally to claim 7.

Regarding claim 8, the combined system of Heddes in view of Huang discloses the device of claim 7, wherein the hardware logic component is configured to, in response to the detection that the zero value is being provided, cause the update of the first operand register and the update of the second operand register to be disabled including by being configured to transmit disable signals to both the first operand register and the second operand sregister (Huang, figure 5 column 13 line 29-67, when skip calculation indicator 526 connected to registers 504 and 506 is “1” [i.e. transmit disabled signals to both the first operand register and the second operand register], the registers 504 and 506 may skip storing the new value for the respective inputs and hold their previous values [i.e. updating disabled]).  
The same motivation used in claim 1 is applied equally to claim 8.

 Regarding claim 9, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the hardware logic component is configured to, in response to the detection that the zero value is being provided, cause the result of the multiplication of the first operand value with the second operand value to be the zero-value result including by being configured to transmit a signal indicating the detection that the zero value is 10being provided to an output logic component (Huang, figure 5 column 14 line 32-49, when a value of either input data element 222 or weight 224 is zero, the stored skip calculation indicator 540 is input to selector 516 [i.e. an output logic component] and allows bypassing the addition result 538, and select input partial sum 536 as output partial sum 542, this effect causes the multiplication result equals zero because adding the zero the input partial sum is unnecessary). 
The same motivation used in claim 1 is applied equally to claim 9.

Regarding claim 10, the combined system of Heddes in view of Huang discloses the device of claim 9, wherein the output logic component is configured to select between an output of the multiplication unit and the zero-value result (Huang, figure 5, column 14 line 32-49 the selector 516 configure to either select addition result 538 or the stored input partial sum 536, which means the multiplication is skipped thus, the result value is zero).  
The same motivation used in claim 1 is applied equally to claim 10.

Regarding claim 11, the combined system of Heddes in view of Huang discloses the device of claim 10, wherein the output logic component is configured to select the zero-value result in response to the detection that the zero value is being provided (Huang, figure 5, column 14 line 32-49, when a value of either input data 222 or weight 224 is zero, the skip calculation indicator is “1”, thus partial sum 536 is selected).
The same motivation used in claim 1 is applied equally to claim 11.

Regarding claim 12, the combined system of Heddes in view of Huang discloses the device of claim 11, wherein the output logic component is configured to select the output of the multiplication unit in response to a detection by the hardware logic component that a non-zero value is being provided (Huang, figure 5, column 14 line 32-49, when skip calculation indicator 526 is 0, meaning non-zero value is provided, addition result 538 is selected).  
The same motivation used in claim 1 is applied equally to claim 12.

Regarding claim 15, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the multiplication of the first operand value with the second operand value is a part of a plurality of multiplications associated with a vector multiplication or a dot product operation (Heddes, figure 3-4 illustrates a plurality of multiplications associated with each rows of input matrix A and each column of matrix B [i.e. vector multiplication] as show in MAC 208(0) A00B00 +A10B01+A20B02+A30B03 [i.e. dot product operation]).

Regarding claim 16, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the multiplication of the first operand value with the 25second operand value is a part of a matrix operation (Heddes figure 3-4 illustrates the multiplication of matrix A and B).  

Regarding claim 17, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the multiplication of the first operand value with the second operand value is a part of an artificial neural network operation (Heddes [0023-0024]).

Regarding claim 19, recites method claim that would be practiced on the apparatus claim 1. All steps in method claim 19 is performed by the apparatus claim 1. Therefore, the claim 1 analysis applies equally to claim 19. 

Regarding claims 21-24, recite apparatus claims that include limitations that are similar to apparatus claims 1-4. Thus, they are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182